          Case 2:21-cv-11861-LJM-APP ECF No. 1-2, PageID.8 Filed 08/11/21 Page 1 of 14




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 23487806
Notice of Service of Process                                                                            Date Processed: 07/15/2021

Primary Contact:           Marc P. Clements
                           Jarden Corporation
                           3600 North Hyrdaulic Street
                           Wichita, KS 67219-3812

Entity:                                       Sunbeam Products, Inc.
                                              Entity ID Number 3672673
Entity Served:                                Sunbeam Products
Title of Action:                              Susan Schulte vs. Sunbeam Products, Inc.
Matter Name/ID:                               Susan Schulte vs. Sunbeam Products, Inc. (9736297)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Personal Injury
Court/Agency:                                 Oakland County Circuit Court, MI
Case/Reference No:                            2021-188462-NP
Jurisdiction Served:                          Michigan
Date Served on CSC:                           07/14/2021
Answer or Appearance Due:                     28 Days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Ashley Burkhart
                                              248-385-5704

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                 Case 2:21-cv-11861-LJM-APP ECF No. 1-2, PageID.9 Filed 08/11/21 Page 2 of 14

                                                                                         1050 Wilshire Drive
                                                                                         Suite 335
                                                                                         Troy, MI 48084
                                                                                         Tel: 248-385-5704
                                                                                         Fax: 248-457-5009
                                                                                         Email: eivira@sevafirm.com


                                                       July 8, 2021

            Sunbeam and Electrical Appliance Group
            2900 West Rd Ste 500
            East Lansing MI 48823

            Re:      Susan Schulte v Sunbeam Products et al;
                     Case No.: 21-188462-NP

            To Whom It May Concern,

                     Please find the following documents enclosed with this letter:

            (1) Summons and Complaint naming Sunbeam Products and Electrical Appliance Group as
                the Defendants.

                   Please be advised an answer to the complaint must be filed within 28 days, or a
            default will be entered against you. Further, please refer to the Michigan Court Rules as to
            your obligations to provide discovery responses. Upon receipt of this correspondence
            please file in your usual manner.

                  Also, please note that we are a paperless office and urge that all communications
            and correspondence between the parties be conducted electronically. Further, pursuant to
            MCR 2.107(c)(4), we are requesting e-mail service of all pleadings.

                     Thank you for your kind attention to this matter.

                                                     Very truly yours,

                                               /y/El,vi,Ya. Orrlyac~z.e.ws-{c~


                                                  ELVIRA ORBACZEWSKI
                                                  LITIGATION PARALEGAL
                                                      SEVA LAW FIRM
            AB/eo
            Enclosures




                         ...._... ,                                                   MICHIGAN
                     J LUS In~,S                                       )
                                              v           ~~       ;~ 'i 1~ „:,r,l,
Pas~ondlnyupAnwrye
                     Top~atp~=ers
                   Case 2:21-cv-11861-LJM-APP ECF No. 1-2, PageID.10 Filed 08/11/21 Page 3 of 14
                                                                               Original - Court                                      2nd copy - Plaintiff
        Approved, SCAO                                                         1st copy - Defendant                                  3rd copy - Retum

               STATE OF MICHIGAN                                                                                                           CASE NO.
                                JUDICIAL DISTRICT
      6tli                        JUDICIAL CIRCUIT                                SUfUIMONS                              21 -188462-NP
                                 COUNTY PROBATE

      Court address                                                                                                                                   Court telephone no.
      1200 N. Telegrapli Rd. Pontiac, MI 48341                                                                                                        248-858-1000
                                                                                                   Defendant's name(s), address(es), and
      Susan Schulte                                                                                Electrical ?.ppliance Group
                                                                                                   2900 West Rd Ste 500
                                                                                         v         East Lansuig, MI 48823
►
~
~
~     Plaintift's attorney, bar no., address,                 no.
r     Seva Law Finn
r
      Ashley Burkhart (P74765)                    This case has been c                         # an eFiling case, for more information
r-    1050 Wilsliire Dr. Ste 335
~                                                 please visit www.oa                     m/
~     Troy, MI48083
:V
~
b
~
~     Instructions: Check the items below that apply to you and provide any required information. Submit this form to the courtclerk along with your complaint and,
      if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court cterk.


      Domestic Relations Case
      ❑ There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
        family members of the person(s) who are the subject of the complaint.
      ❑ There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
        the family or family members of the person(s) who are the subject of the complaint. I have separately filed a completed
        confidential case inventory (form MC 21) listing those cases.
      ❑ It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
        the family or family members of the person(s) who are the subject of the complaint.

      Civil Case
~`    ❑ This is a business case in which all or part of the action includes a business or commercial disputetunde~J1(1_,~L 600.8035.
      ❑ MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify~hat         ,: . . ., , . a copy of
                                                                                                             ..;._„notice-ah~i
        the complaint will be provided to MDHHS and (if applicabie) the contracted health plan in acco~danee4vit1i;N1~CL 400.106(4).
      ~ There is no other pending or resolved civil action arising out of the same transaction or occurrence~as`;.aljeged in the
                                                                                                             j ~.,~,,_:.;.',_
         complaint.                                                                                       ~r„ <::.;:... ....... .. :::
      ❑ A civil action between these parties or other parties arising out of the transaction or occurrence~,allegedJin the coiaiplaint has
                                                                                                             r>'• .. . ._~:..;,_._._,.~; ,.~
                                                                                                                                      _j      .-:~.     ~
         been previously filed in ❑ this court, ❑                                                                                          tnc~;~'_ Court, where
         it was given case number                                                 and assigned to Judge

E-0      The action ❑ remains ❑ is no longer                        pending.

      Summons section completed by court clerk.                                   SUMMONS


      NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
      1. You are being sued.
      2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
         serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were
         served outside this state).
      3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
         demanded in the complaint.
      4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter
         to help you fully participate in court proceedings, please contact the court immediately to make arrangements.
      Issue date                                Expiration date`                     Court clerk
        7/8/2021                                   10 07 2021                                Lisa Brown
       This summons is mvalid unless served on or before its expiration date. This document must be sealed by the seal of the court.

      MC 01 (9/19)     SI.IMMONS                                                                      MCR 1.109(D), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105
                  Case 2:21-cv-11861-LJM-APP ECF No. 1-2, PageID.11 Filed 08/11/21 Page 4 of 14
               This case has been designated as an eFil~~na                                       more inforrTlatlon please
                                                           ~~durftOr                                                             2nd copy - Plaintiff
        Approq~ti%GIQtWw,      oa kgov.com/efiIi ng.                          1st copy - Defendant                               3rd copy - Return

                STATE OF MICHIGAN                                                                                                    CASE NO.
                               JUDICIAL DISTRICT
      6th                       JUDICIAL CIRCUIT                                  SUMMONS                             21- 188462- NP
                                COUNTY PROBATE
      Court address                                                                                                                           Court telephone no.
      1200 N. Telegraph Rd. Pontiac, MI 48341                                                                                                 248-858-1000
      Plainfiff's name(s), address(es), and telephone no(s).
      Susan Schulte                                                                               Sunbeam Products
                                                                                                  2900 West Rd Ste 500
                                                                                        u         East Lansing, MI 48823
~
~
      Plainfiff's attorney, bar no., address, and telephone no.
      Seva Laxv Firm
      Ashley Burkhart (P74765)
      1050 Wilsliire Dr. Ste 335
      Troy, MI 48083

      Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with your complaint and,
      if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.


      Domestic Relations Case
      ❑ There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
        family members of the person(s) who are the subject of the complaint.
      ❑ There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
            the family or family members of the person(s) who are the subject of the complaint. I have separately filed a completed
        confidential case inventory (form MC 21) listing those cases.
      ❑ It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
        the family or family members of the person(s) who are the subject of the complaint.

      Civil Case
~`    ❑ This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.
      ❑ MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of
        the complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
      E There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
        complaint.
      ❑ A civil action between these parties ar other ~;tiq§
                                                       ~~    ,arising out of the transaction or occurrence alleged in the complaint has
                                                                   .:
                                                                  :..•        -     _
         been previously filed in ❑ this court,                                                                                                     Court, where

         it was given case number                                                            ned to Judge
                                                            •~      ~;::,:.
ird
         The action ❑ remains ❑ is no longer`%~-pendini

      Summons section completed by court clerk.                                   SUMMONS
      NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
      1. You are being sued.
      2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
         serve a copy on the other party or take other lawful action with the court (28 days if you were senred by mail or you were
         served outside this state).
      3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
         demanded in the complaint.
      4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter
            to help you fully participate in court proceedings, please contact the court immediately to make arrangements.
                                            Expiration date*                        Court clerk
      Issue6~%/2021                                                                                  Lisa Brown
                                               09/27/2021
       rhis summons is invalid unless senred on or before its expiration date. This document must be sealed by the seal of the court.

      Mc o1 (9/19) SUMMONS                                                                        . MCR 1.109(D), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105
      Case 2:21-cv-11861-LJM-APP ECF No. 1-2, PageID.12 Filed 08/11/21 Page 5 of 14
      This case has been designated as an eFiling case, for more information please visit
      www.oakgov.com/efiling.

                                           STATE OF MICHIGAN
                       IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND


      SUSAN SCHULTE,
                Plaintiff,                                       Case No.      -NP
~
~                                                                Hon.
      ft:l                                                        2021-188462-NP

      SUNBEAM PRODUCTS, INC., and ELECTRICAL                       JUDGE DANIEL P.
      APPLIANCE GROUP                                              O'BRIEN

                Defendants, joint and several
                                                      /
~L
~      THE SEVA LAW FIRM
J      ASHLEY BURKHART (P74765)
~      Atiorneys for Plaintiff
c      1050 Wilshire Drive, Suite 335
:3
0      Troy, MI 48084
J      P: (248) 385 — 5704
~
~      F: (248) 457 — 5009
cm     ashleya-sevafirm.com
Y
,ta
o~
       elvirao_sevafirm.com
                                                      /
                        There is no other pending or resolved civil action arising out
                        of the transaction or occurrence alleged in the complaint.
                                                COMPLAINT

                NOW COMES Plaintiff, SUSAN SCHULTE, by and through her attorneys, THE

~~    SEVA LAW FIRM, and for her complaint against Defendants states as follows:

                                           Common Allegations

             1. Plaintiff is a resident of Oakland County, Michigan.

             2. Sunbeam Products Inc. (Defendant Seller) at all relevant times was engaged in

                the business of selling Sunbeam iron, Steam Master Iron, model #GSCBCL — 234

                ("Steam Master Iron") in Oakland County, Michigan.
Case 2:21-cv-11861-LJM-APP ECF No. 1-2, PageID.13 Filed 08/11/21 Page 6 of 14




  3. Electrical Appliance Group (Defendant Manufacturer) at all relevant times did

     business within Oakland County, Michigan.

  4. The amount in controversy exceeds $25,000.

  5. Defendant Manufacturer was the manufacturer and tester of the Steam Master

     Iron, model #GSCBCL - 234

  6. On June 28, 2019, Plaintiff Susan Schulte was injured in Oakland County,

     Michigan, when the retractable cord on the Steam Master Iron and hit her in the

     face, and the prong of the cord punctured her eye causing permanent injury and

     loss to a vital body function, including but not limited to her issues with her vision.

  7. Defendant Seller and/or Defendant Manufacturer (collectively "Defendants") owed

     a duty to Plaintiff to exercise reasonable care in the design, manufacture, and sale

     of the Steam Master Iron.


                                        Count I

  8. Plaintiff incorporates by reference paragraphs 1 through 7.

  9. At all relevant times, Defendant Manufacturer owed a duty to exercise reasonable

     care in the design, manufacture, and sale of the Steam Master Iron.

  10.Defendant negligently breached its duties to Plaintiff, including but not limited to

     the following:

        a. failing to properly manufacture its Steam Master Iron,

        b. failing to properly test its products,

        c. failing to properly wam of injuries, specifically regarding whipping action of

            the cord and plug,
Case 2:21-cv-11861-LJM-APP ECF No. 1-2, PageID.14 Filed 08/11/21 Page 7 of 14




        d. faifing to properly wam and instruct how to avoid whipping hazard from the

            retractable plug,

        e. failing to incorporate adequate safety guards to prevent the whipping action

            of the retractable plug, and

        f. failing to design the Steam Master Iron to eliminate the hazard that would

            permit an operator to be injured by the whipping action of the retractable

            cord.

  11.The product was not reasonably safe when it left the control of Defendant

     Manufacturer.

  12. When the product left the control of Defendant Manufacturer, a technically feasible

     alternative production practice was available that would have prevented the harm

     without significantly impairing the usefulness or desirability of the product to users

     and without creating equal or greater risk of harm to others.

  13.These breaches of duty proximately caused the following damages to Plaintiff,

     Susan Schulte, including but not limited to:

        a. Temporary loss of vision in right eye

         b. Permanent loss of vision in right eye

         c. Permanent injury and loss to a vital body function

         d. Loss of income, wages, and earning potential in the future

        e. Past and future medical expenses,

        f. Loss of use of her right eye

         g. Pain and suffering

        h. loss of enjoyment of life
Case 2:21-cv-11861-LJM-APP ECF No. 1-2, PageID.15 Filed 08/11/21 Page 8 of 14




          i. emotional distress, and

          j. other miscellaneous damages

   14.As a direct and proximate result of the negligence of Defendant Manufacturer,

       Plaintiff Susan Schulte will suffer in the future the following damages:

          a. Temporary loss of vision in right eye

           b. Permanent loss of vision in right eye

           c. Permanent injury and loss to a vital body function

           d. Loss of income, wages, and earning potential in the future

          e. Past and future medical expenses,

          f. Loss of use of her right eye

          g. Pain and suffering

          h. loss of enjoyment of life

          i. emotional distress, and

          j. other miscellaneous damages

   15.In the alternative, Defendant Manufacturer had actual knowledge that the Steam

       Master Iron was defective and that there was a substantial likelihood that this

       defect would cause injury, and Defendant Manufacturer willfully disregarded that

       knowledge.

   16. In the alternative, Defendant Manufacturer's actions were grossly negligent.

       PLAINTIFF REQUESTS that this court enter judgment against Defendant

Manufacturer in an amount that will fairly and adequately compensate Plaintiff Susan

Schulte for her injuries, together with the costs of this action, interest, and attorney fees.
Case 2:21-cv-11861-LJM-APP ECF No. 1-2, PageID.16 Filed 08/11/21 Page 9 of 14




                                           Count 11


   17.Plaintiff incorporates by reference paragraphs 1 through 16.

   18.The Steam Master Iron, model #GSCBCL — 234 was not reasonably fit for the uses

       or purposes anticipated or reasonably foreseen by Defendant Manufacturer when

       it left Defendant Manufacturer's control.

   19.As a proximate result of the breach of implied warranty by Defendant

       Manufacturer, Plaintiff Susan Schulte was injured as previously described.


   PLAINTIFF REQUESTS that this court enter judgment against Defendant

Manufacturer in an amount that will fairly and adequately compensate Plaintiff Susan

Schulte for her injuries, together with the costs of this action, interest, and attorney fees.


                                          Count III

   20.Plaintiff incorporates by reference paragraphs 1 through 19.

   21.Defendant Manufacturer expressly warranted, represented, and stated that its

       product was safe to use as instructed.

   22.Plaintiff Susan Schulte relied on the representation or statement of express

       warranty as previously described.

   23.Plaintiff Susan Schulte was proximately injured through the breach of express

       warranty in the manner previously described.


   PLAINTIFF REQUESTS that this court enter judgment against Defendant

Manufacturer in an amount that will fairly and adequately compensate Plaintiff Susan

Schulte for her injuries, together with the costs of this action, interest, and attorney fees.
Case 2:21-cv-11861-LJM-APP ECF No. 1-2, PageID.17 Filed 08/11/21 Page 10 of 14


                                     a



                                          Count IV


   24. Plaintiff incorporates by reference paragraphs 1 through 23.

   25.At all relevant times, Defendant Seller owed a duty to Plaintiff to exercise

      reasonable care, such duty includes but not limited to:

         a. properly selling its products,

         b. purchase its products from reputable manufacturers or properly test the

              products it sells.

   26. The product was not reasonably safe when it left the control of Defendant Seller.

   27. When the product left the control of Defendant Seller, a technically feasible

      alternative'production practice was available that would have prevented the harm

      without significantly impairing the usefulness or desirability of the product to users

      and without creating equal or greater risk of harm to others.

   28. Defendant Seller breached these duties by commifting or omitting the following

      acts:

         a. failing to properly sell its Steam Master Iron, model #GSCBCL — 234

         b. failing to purchase its products from reputable manufacturers or failing to

              properly test the products it sells

   29. These breaches of duty proximately caused the following damages to Plaintiff

      Susan Schulte:
Case 2:21-cv-11861-LJM-APP ECF No. 1-2, PageID.18 Filed 08/11/21 Page 11 of 14




                  a_   Temporary loss of vision in right eye
                  b.   Permanent loss of vision in right eye
                  c.   Permanent injury and loss to a vital body function
                  d.   Loss of income, wages, and earning potential in the future
                  e.   Past and future medical expenses,
                  f    Loss of use of her right eye
                  g.   Pain and suffering
                  h.   loss of enjoyment of life
                  i.   emotional distress, and
                  j.   other miscellaneous damages



    30.As a direct and proximate result of the negligence of Defendant Seller, Plaintiff will

       suffer in the future the following damages:

           a. Temporary loss of vision in right eye

           b. Permanent loss of vision in right eye

           c. Permanent injury and loss to a vital body function

           d. Loss of income, wages, and earning potential in the future

           e. Past and future medical expenses,

           f. Loss of use of her right eye

           g. Pain and suffering

           h. loss of enjoyment of life

           i. emotional distress, and

           j. other miscellaneous damages


       PLAINTIFF REQUESTS that this court enter judgment against Defendant Seller in

 an amount that will fairly and adequately compensate Plaintiff Susan Schulte for her

injuries, together with the costs of this action, interest, and attorney fees.
Case 2:21-cv-11861-LJM-APP ECF No. 1-2, PageID.19 Filed 08/11/21 Page 12 of 14




                                          Count V


   31. Plaintiffs incorporate by reference paragraphs 1 through 30.

   32.The Steam Master Iron, model #GSCBCL — 234 was not reasonably fit for the uses

       or purposes anticipated or reasonably foreseen by Defendant Seller when it left

       Defendant Seller's control.

   33.As a proximate result of Defendant Seller's breach of implied warranty, Plaintiff

       was injured as previously described.


   PLAINTIFF REQUESTS that this court enter judgment against Defendant Seller in an

amount that will fairly and adequately compensate Plaintiff Susan Schulte for her injuries,

together with the costs of this action, interest, and attorney fees.


                                         Count VI


   34.Plaintiffs incorporate by reference paragraphs 1 through 33. ,

   35.Defendant Seller expressly warranted, represented, and stated that its product

       safe to use.

   36.Plaintiff Susan Schulte relied on the representation or statement of express

       warranty as previously described.

   37.The Steam Master Iron failed to conform to the express warranty and

       representations.

   38. Plaintiff Susan Schulte was proximately injured through the breach of express

       warranty in the manner previously described.
Case 2:21-cv-11861-LJM-APP ECF No. 1-2, PageID.20 Filed 08/11/21 Page 13 of 14




    PLAINTIFF REQUESTS that this court enter judgment against Defendant Seller in an

 amount that will fairly and adequately compensate Plaintiff Susan Schulte for her injuries,

 together with the costs of this action, interest, and attorney fees.


 Dated: June 11, 2021

                                                   Respectfully Submitted,
                                                   SEVA LAW FIRM
                                                   ,/s11t-slilee gurl2drart-


                                                   ASHLEY BURKHART (P74765)
                                                   Attorney for Plaintiff
                                                   1050 Wilshire Drive, Ste. 335
                                                   Troy, M148084
                                                   248-385-5704
                               Case 2:21-cv-11861-LJM-APP ECF No. 1-2, PageID.21 Filed 08/11/21 Page 14 of 14
                                                                                                                                                        ~ r~~~~d~9r;~5~~•5~~ NEOf~OS~'
                                                                                       .            .`^~ ~,; ` ;~ a ~ ; i, ,;._,. •.:• - • :;. : :Sa~'                                                  '
                                                                                         , ~.                                                            ~~ + ~u~r1 ~   ~ ~~.-: ..:                yY          ,
              10501Nilshire                                                                                 -~ i                          " ~ „ `  `~-.-  ~~r ~e~ ' ~,~~.~,'qU~~~...•'~,,~-...,-
                                                                                                                                                                                     .'        :  ..
                                                                                                                                                                                                   • .w
                                                                                       '' '   •'''fi~~`_—'      ....--•—a+~,...~~--."~.x~"               !'
SEVS4         Suite 335                                                                         ''•~..,.~.,.>• `         --~,,.„,a~,.,.~r         ..-t.~.   ,
                                                                                                                                                         .~~~;~t~.,~~~            ~- ~           `^
~ A+v i -m»   Troy, M1 48084                                                         • „~".,.."„°°,~,.._~_.~~~-,~~:~•~-'"'""m^'a~.,®„ ".•~'4~                            `'•'..~        •~~           ®
                                                                                                                                    I~'~`~~~•~'                                                       m
                                                                                                                                                                         ti~ 0~6=e'S MU  ~iZkl? 48084
                                          '     7020 0640 0000 6670 84O2'°.                           tx 1T~ii!_                           .~°~~       LCns : n raa ~u ` ~~r
                                                                                       ~~7 ::21
                                                                                              ~ s s~
                                                                                       i~i+~.i~a~aS~'~tz ~~'       `~~S
                                                                                                                 ~'i3i~         b
                                                                                                                           ~h fq_                                        •                 ~"0'1
                                                                                                                                                                                            + ~. - g=
                                                                                                                                                                                                      .

                                                                            ,.         SAT IU ,€UL Zll,4L                           ~"           ~~"~-•---•'~..~t"".~"-~ `~.
                                                                                     ~ ..---.-                  _....e,~            ,~,_"'~'".,.~:~ ••""'~--~•..."~-:-~"~'"~..~."""-~.~
                                                                                                     _                                       _                           -t•®,e,•~""{       —    ~
                                                                                     -~^•'   ~'~-~~'" "o . .-..,e~~'~'"- -.~_-~..~,.,~.,.K~-~  -...~~~„l-•-;.'^-`~'"•-....
                                                                                     ~„-"~•-~_.,,~•~`"°- `-~_~._.   ~'"-•—'-~~,~„~.,~---~~~~              w-,.,--~,~
                                                                                     ~..`~,,,,~~!               ~-~_'''-~_~~.,,~~                      ~ ,,,•„~..~~--~

                                                                                                                                                                                          -.~~
                                                                                                                                                                                   .._P'1•'-
                                                                                                                                                                                                          ..




                                                               5 un~~cy-) ~Pcocl uc~--S
                                                                            a (-%j
                                                                 L lcc-t-    +C-G- )
                                                                                            ej S4r-- ~oo
